
	
		I
		111th CONGRESS
		1st Session
		H. R. 2460
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2009
			Ms. DeLauro (for
			 herself, Mr. George Miller of
			 California, Mr. Hare,
			 Mr. Hinchey,
			 Mr. Serrano,
			 Ms. Schakowsky,
			 Mrs. Capps,
			 Mr. Nadler of New York,
			 Mr. McGovern,
			 Mr. Frank of Massachusetts,
			 Mrs. Maloney,
			 Mr. Gutierrez,
			 Mrs. McCarthy of New York,
			 Mr. Walz, Mr. Rush, Ms.
			 Baldwin, Mr. Holt,
			 Ms. Linda T. Sánchez of California,
			 Ms. Norton,
			 Mr. Filner,
			 Ms. Jackson-Lee of Texas,
			 Mr. Stark,
			 Ms. Schwartz,
			 Mr. Johnson of Georgia,
			 Mr. Waxman,
			 Ms. Castor of Florida,
			 Ms. Zoe Lofgren of California,
			 Ms. Moore of Wisconsin,
			 Mr. Connolly of Virginia,
			 Mrs. Lowey,
			 Mr. Kildee,
			 Mr. Bishop of New York,
			 Mr. Olver,
			 Mr. Blumenauer,
			 Mr. Ryan of Ohio,
			 Ms. Wasserman Schultz,
			 Mr. Cleaver,
			 Mr. Ellison,
			 Mr. Kucinich,
			 Ms. Sutton,
			 Mr. Ortiz,
			 Mr. Israel,
			 Mr. Brady of Pennsylvania,
			 Mr. Markey of Massachusetts,
			 Ms. Woolsey,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Cummings,
			 Mrs. Davis of California,
			 Mr. Lewis of Georgia,
			 Mr. McDermott,
			 Mr. Rodriguez,
			 Mr. Lynch,
			 Mr. Michaud,
			 Ms. Berkley,
			 Mr. Van Hollen,
			 Mr. Jackson of Illinois,
			 Mr. Sarbanes,
			 Mr. Rothman of New Jersey,
			 Mr. Oberstar,
			 Ms. Hirono,
			 Mr. Grayson,
			 Mr. Grijalva,
			 Ms. Pingree of Maine,
			 Mr. Carson of Indiana,
			 Mr. Capuano,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Costello,
			 Ms. Eshoo,
			 Mr. Honda,
			 Ms. Kilpatrick of Michigan,
			 Mr. Larson of Connecticut,
			 Ms. Lee of California,
			 Ms. McCollum,
			 Mr. Moran of Virginia,
			 Mr. Murphy of Connecticut,
			 Mr. Pascrell,
			 Mr. Price of North Carolina,
			 Mr. Sherman,
			 Mr. Kennedy,
			 Ms. Velázquez,
			 Mr. Weiner,
			 Mr. Doyle,
			 Mr. Fattah,
			 Mr. Sires,
			 Mr. Davis of Illinois,
			 Mr. Clay, Ms. Corrine Brown of Florida,
			 Mr. Pallone,
			 Mr. Meeks of New York,
			 Mr. Berman,
			 Mr. Courtney,
			 Mr. Meek of Florida,
			 Mrs. Christensen,
			 Mr. Payne,
			 Ms. Clarke,
			 Ms. Shea-Porter,
			 Mr. Abercrombie,
			 Ms. Edwards of Maryland,
			 Mr. Sablan, and
			 Ms. Fudge) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor, and in addition to the Committees on
			 Oversight and Government
			 Reform and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To allow Americans to earn paid sick time so that they
		  can address their own health needs and the health needs of their
		  families.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Families
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Working Americans need time to meet their
			 own health care needs and to care for family members, including their children,
			 spouse, parents, and parents-in-law, and other children and adults for whom
			 they are caretakers.
			(2)Health care needs include preventive health
			 care, diagnostic procedures, medical treatment, and recovery in response to
			 short- and long-term illnesses and injuries.
			(3)Providing employees time off to meet health
			 care needs ensures that they will be healthier in the long run. Preventive care
			 helps avoid illnesses and injuries and routine medical care helps detect
			 illnesses early and shorten their duration.
			(4)When parents are available to care for
			 their children who become sick, children recover faster, more serious illnesses
			 are prevented, and children’s overall mental and physical health improve. In a
			 2009 study published in the American Journal of Public Health, 81 percent of
			 parents of a child with special health care needs reported that taking leave
			 from work to be with their child had a good or very
			 good effect on their child’s physical health. Similarly, 85 percent of
			 parents of such a child found that taking such leave had a good
			 or very good effect on their child’s emotional health.
			(5)When parents cannot afford to miss work and
			 must send children with contagious illnesses to child care centers or schools,
			 infection can spread rapidly through child care centers and schools.
			(6)Providing paid sick time improves public
			 health by reducing infectious disease. Policies that make it easier for sick
			 adults and children to be isolated at home reduce the spread of infectious
			 disease.
			(7)Routine medical care reduces medical costs
			 by detecting and treating illness and injury early, decreasing the need for
			 emergency care. These savings benefit public and private payers of health
			 insurance, including private businesses.
			(8)The provision of individual and family sick
			 time by large and small businesses, both here in the United States and
			 elsewhere, demonstrates that policy solutions are both feasible and affordable
			 in a competitive economy. A 2009 study by the Center for Economic and Policy
			 Research found that, of 22 countries with comparable economies, the United
			 States was 1 of only 3 countries that did not provide any paid time off for
			 workers with short-term illnesses.
			(9)Measures that ensure that employees are in
			 good health and do not need to worry about unmet family health problems help
			 businesses by promoting productivity and reducing employee turnover.
			(10)The American Productivity Audit found that
			 presenteeism—the practice of employees coming to work despite illness—costs
			 $180,000,000,000 annually in lost productivity. Studies in the Journal of
			 Occupational and Environmental Medicine, the Employee Benefit News, and the
			 Harvard Business Review show that presenteeism is a larger productivity drain
			 than either absenteeism or short-term disability.
			(11)The absence of paid sick time has forced
			 Americans to make untenable choices between needed income and jobs on the one
			 hand and caring for their own and their family’s health on the other.
			(12)Nearly half of Americans lack paid sick
			 time for self-care or to care for a family member. For families in the lowest
			 quartile of earners, 79 percent lack paid sick time. For families in the next 2
			 quartiles, 46 and 38 percent, respectively, lack paid sick time. Even for
			 families in the highest income quartile, 28 percent lack paid sick time. In
			 addition, millions of workers cannot use paid sick time to care for ill family
			 members.
			(13)Due to the roles of men and women in
			 society, the primary responsibility for family caretaking often falls on women,
			 and such responsibility affects the working lives of women more than it affects
			 the working lives of men.
			(14)An increasing number of men are also taking
			 on caretaking obligations, and men who request paid time for caretaking
			 purposes are often denied accommodation or penalized because of stereotypes
			 that caretaking is only women’s work.
			(15)Employers’ reliance on persistent
			 stereotypes about the proper roles of both men and women in the
			 workplace and in the home continues a cycle of discrimination and fosters
			 stereotypical views about women's commitment to work and their value as
			 employees.
			(16)Employment standards that apply to only one
			 gender have serious potential for encouraging employers to discriminate against
			 employees and applicants for employment who are of that gender.
			(17)It is in the
			 national interest to ensure that all Americans can care for their own health
			 and the health of their families while prospering at work.
			(18)Nearly 1 in 3
			 American women report physical or sexual abuse by a husband or boyfriend at
			 some point in their lives. Domestic violence also affects men. Women account
			 for about 85 percent of the victims of domestic violence and men account for
			 approximately 15 percent of the victims. Therefore, women disproportionately
			 need time off to care for their health or to find solutions, such as obtaining
			 a restraining order or finding housing, to avoid or prevent physical or sexual
			 abuse.
			(19)Up to 85 percent
			 of domestic violence victims miss work because of abuse. The mean number of
			 days of paid work lost by a rape victim is 8.1 days, by a victim of physical
			 assault is 7.2 days, and by a victim of stalking is 10.1 days. Nationwide,
			 domestic violence victims lose almost 8,000,000 days of paid work per
			 year.
			(20)Without paid sick
			 days that can be used to address the effects of domestic violence, these
			 victims are in grave danger of losing their jobs. Surveys have found that 96 to
			 98 percent of employed domestic violence victims experience problems at work
			 related to the violence. The Government Accountability Office similarly found
			 that 24 to 52 percent of victims report losing a job due, at least in part, to
			 domestic violence. The loss of employment can be particularly devastating for
			 victims of domestic violence, who often need economic security to ensure
			 safety.
			(21)The Centers for
			 Disease Control and Prevention has estimated that domestic violence costs over
			 $700,000,000 annually due to the victims’ lost productivity in
			 employment.
			(22)Efforts to assist
			 abused employees result in positive outcomes for employers as well as employees
			 because employers can retain workers who might otherwise be compelled to leave.
			 In a 2002 survey, 68 percent of corporate leaders surveyed said that a
			 company’s financial performance would benefit from addressing domestic violence
			 among its employees.
			3.PurposesThe purposes of this Act are—
			(1)to ensure that all working Americans can
			 address their own health needs and the health needs of their families by
			 requiring employers to permit employees to earn up to 56 hours of paid sick
			 time including paid time for family care;
			(2)to diminish public and private health care
			 costs by enabling workers to seek early and routine medical care for themselves
			 and their family members;
			(3)to assist
			 employees who are, or whose family members are, victims of domestic violence,
			 sexual assault, or stalking, by providing the employees with paid time away
			 from work to allow the victims to receive treatment and to take the necessary
			 steps to ensure their protection;
			(4)to accomplish the purposes described in
			 paragraphs (1) through (3) in a manner that is feasible for employers;
			 and
			(5)consistent with the provision of the 14th
			 amendment to the Constitution relating to equal protection of the laws, and
			 pursuant to Congress' power to enforce that provision under section 5 of that
			 amendment—
				(A)to accomplish the purposes described in
			 paragraphs (1) through (3) in a manner that minimizes the potential for
			 employment discrimination on the basis of sex by ensuring generally that paid
			 sick time is available for eligible medical reasons on a gender-neutral basis;
			 and
				(B)to promote the goal of equal employment
			 opportunity for women and men.
				4.DefinitionsIn this Act:
			(1)ChildThe term child means a
			 biological, foster, or adopted child, a stepchild, a legal ward, or a child of
			 a person standing in loco parentis, who is—
				(A)under 18 years of age; or
				(B)18 years of age or older and incapable of
			 self-care because of a mental or physical disability.
				(2)Domestic
			 violenceThe term domestic violence has the meaning
			 given the term in section 40002(a) of the Violence Against Women Act of 1994
			 (42 U.S.C. 13925(a)), except that the reference in such section to the term
			 jurisdiction receiving grant monies shall be deemed to mean the
			 jurisdiction in which the victim lives or the jurisdiction in which the
			 employer involved is located.
			(3)EmployeeThe term employee means an
			 individual who is—
				(A)(i)an employee, as defined in section 3(e) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)), who is not covered
			 under subparagraph (E), including such an employee of the Library of Congress,
			 except that a reference in such section to an employer shall be considered to
			 be a reference to an employer described in clauses (i)(I) and (ii) of paragraph
			 (4)(A); or
					(ii)an employee of the Government
			 Accountability Office;
					(B)a State employee described in section
			 304(a) of the Government Employee Rights Act of 1991 (42 U.S.C.
			 2000e–16c(a));
				(C)a covered employee, as defined in section
			 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301), other than
			 an applicant for employment;
				(D)a covered employee, as defined in section
			 411(c) of title 3, United States Code; or
				(E)a Federal officer or employee covered under
			 subchapter V of chapter 63 of title 5, United States Code.
				(4)Employer
				(A)In
			 generalThe term
			 employer means a person who is—
					(i)(I)a covered employer, as defined in
			 subparagraph (B), who is not covered under subclause (V);
						(II)an entity employing a State employee
			 described in section 304(a) of the Government Employee Rights Act of
			 1991;
						(III)an employing office, as defined in section
			 101 of the Congressional Accountability Act of 1995;
						(IV)an employing office, as defined in section
			 411(c) of title 3, United States Code; or
						(V)an employing agency covered under
			 subchapter V of chapter 63 of title 5, United States Code; and
						(ii)is engaged in commerce (including
			 government), or an industry or activity affecting commerce (including
			 government), as defined in subparagraph (B)(iii).
					(B)Covered
			 employer
					(i)In
			 generalIn subparagraph
			 (A)(i)(I), the term covered employer—
						(I)means any person engaged in commerce or in
			 any industry or activity affecting commerce who employs 15 or more employees
			 for each working day during each of 20 or more calendar workweeks in the
			 current or preceding calendar year;
						(II)includes—
							(aa)any person who acts, directly or
			 indirectly, in the interest of an employer to any of the employees of such
			 employer; and
							(bb)any successor in interest of an
			 employer;
							(III)includes any public agency,
			 as defined in section 3(x) of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 203(x)); and
						(IV)includes the Government Accountability
			 Office and the Library of Congress.
						(ii)Public
			 agencyFor purposes of clause
			 (i)(III), a public agency shall be considered to be a person engaged in
			 commerce or in an industry or activity affecting commerce.
					(iii)DefinitionsFor purposes of this subparagraph:
						(I)CommerceThe terms commerce and
			 industry or activity affecting commerce mean any activity,
			 business, or industry in commerce or in which a labor dispute would hinder or
			 obstruct commerce or the free flow of commerce, and include
			 commerce and any industry affecting commerce, as
			 defined in paragraphs (1) and (3) of section 501 of the Labor Management
			 Relations Act, 1947 (29 U.S.C. 142 (1) and (3)).
						(II)EmployeeThe term employee has the same
			 meaning given such term in section 3(e) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 203(e)).
						(III)PersonThe term person has the same
			 meaning given such term in section 3(a) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 203(a)).
						(C)PredecessorsAny reference in this paragraph to an
			 employer shall include a reference to any predecessor of such employer.
				(5)Employment
			 benefitsThe term
			 employment benefits means all benefits provided or made available
			 to employees by an employer, including group life insurance, health insurance,
			 disability insurance, sick leave, annual leave, educational benefits, and
			 pensions, regardless of whether such benefits are provided by a practice or
			 written policy of an employer or through an employee benefit
			 plan, as defined in section 3(3) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1002(3)).
			(6)Health care
			 providerThe term
			 health care provider means a provider who—
				(A)(i)is a doctor of medicine or osteopathy who
			 is authorized to practice medicine or surgery (as appropriate) by the State in
			 which the doctor practices; or
					(ii)is any other person determined by the
			 Secretary to be capable of providing health care services; and
					(B)is not employed by an employer for whom the
			 provider issues certification under this Act.
				(7)Paid sick
			 timeThe term paid sick
			 time means an increment of compensated leave that can be earned by an
			 employee for use during an absence from employment for any of the reasons
			 described in paragraphs (1) through (4) of section 5(b).
			(8)ParentThe term parent means a
			 biological, foster, or adoptive parent of an employee, a stepparent of an
			 employee, or a legal guardian or other person who stood in loco parentis to an
			 employee when the employee was a child.
			(9)SecretaryThe term Secretary means the
			 Secretary of Labor.
			(10)Sexual
			 assaultThe term sexual assault has the meaning
			 given the term in section 40002(a) of the Violence Against Women Act of 1994
			 (42 U.S.C. 13925(a)).
			(11)SpouseThe term spouse, with respect
			 to an employee, has the meaning given such term by the marriage laws of the
			 State in which the employee resides.
			(12)StalkingThe
			 term stalking has the meaning given the term in section 40002(a)
			 of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).
			(13)Victim services
			 organizationThe term victim services organization
			 means a nonprofit, nongovernmental organization that provides assistance to
			 victims of domestic violence, sexual assault, or stalking or advocates for such
			 victims, including a rape crisis center, an organization carrying out a
			 domestic violence, sexual assault, or stalking prevention or treatment program,
			 an organization operating a shelter or providing counseling services, or a
			 legal services organization or other organization providing assistance through
			 the legal process.
			5.Provision of paid sick
			 time
			(a)Accrual of paid
			 sick time
				(1)In
			 generalAn employer shall permit each employee employed by the
			 employer to earn not less than 1 hour of paid sick time for every 30 hours
			 worked, to be used as described in subsection (b). An employer shall not be
			 required to permit an employee to earn, under this section, more than 56 hours
			 of paid sick time in a calendar year, unless the employer chooses to set a
			 higher limit.
				(2)Exempt
			 employees
					(A)In
			 generalExcept as provided in paragraph (3), for purposes of this
			 section, an employee who is exempt from overtime requirements under section
			 13(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(1)) shall be
			 assumed to work 40 hours in each workweek.
					(B)Shorter normal
			 workweekIf the normal workweek of such an employee is less than
			 40 hours, the employee shall earn paid sick time based upon that normal work
			 week.
					(3)Dates of accrual
			 and useEmployees shall begin to earn paid sick time under this
			 section at the commencement of their employment. An employee shall be entitled
			 to use the earned paid sick time beginning on the 60th calendar day following
			 commencement of the employee's employment. After that 60th calendar day, the
			 employee may use the paid sick time as the time is earned. An employer may, at
			 the discretion of the employer, loan paid sick time to an employee in advance
			 of the earning of such time under this section by such employee.
				(4)Carryover
					(A)In
			 generalExcept as provided in subparagraph (B), paid sick time
			 earned under this section shall carry over from 1 calendar year to the
			 next.
					(B)ConstructionThis
			 Act shall not be construed to require an employer to permit an employee to
			 accrue more than 56 hours of earned paid sick time at a given time.
					(5)Employers with
			 existing policiesAny employer with a paid leave policy who makes
			 available an amount of paid leave that is sufficient to meet the requirements
			 of this section and that may be used for the same purposes and under the same
			 conditions as the purposes and conditions outlined in subsection (b) shall not
			 be required to permit an employee to earn additional paid sick time under this
			 section.
				(6)ConstructionNothing
			 in this section shall be construed as requiring financial or other
			 reimbursement to an employee from an employer upon the employee’s termination,
			 resignation, retirement, or other separation from employment for earned paid
			 sick time that has not been used.
				(7)ReinstatementIf
			 an employee is separated from employment with an employer and is rehired,
			 within 12 months after that separation, by the same employer, the employer
			 shall reinstate the employee's previously earned paid sick time. The employee
			 shall be entitled to use the earned paid sick time and earn additional paid
			 sick time at the recommencement of employment with the employer.
				(8)ProhibitionAn
			 employer may not require, as a condition of providing paid sick time under this
			 Act, that the employee involved search for or find a replacement worker to
			 cover the hours during which the employee is using paid sick time.
				(b)UsesPaid sick time earned under this section
			 may be used by an employee for any of the following:
				(1)An absence resulting from a physical or
			 mental illness, injury, or medical condition of the employee.
				(2)An absence resulting from obtaining
			 professional medical diagnosis or care, or preventive medical care, for the
			 employee.
				(3)An absence for the purpose of caring for a
			 child, a parent, a spouse, or any other individual related by blood or affinity
			 whose close association with the employee is the equivalent of a family
			 relationship, who—
					(A)has any of the conditions or needs for
			 diagnosis or care described in paragraph (1) or (2); and
					(B)in the case of someone who is not a child,
			 is otherwise in need of care.
					(4)An absence
			 resulting from domestic violence, sexual assault, or stalking, if the time is
			 to—
					(A)seek medical
			 attention for the employee or the employee’s child, parent, or spouse, or an
			 individual related to the employee as described in paragraph (3), to recover
			 from physical or psychological injury or disability caused by domestic
			 violence, sexual assault, or stalking;
					(B)obtain or assist a
			 related person described in paragraph (3) in obtaining services from a victim
			 services organization;
					(C)obtain or assist a
			 related person described in paragraph (3) in obtaining psychological or other
			 counseling;
					(D)seek relocation;
			 or
					(E)take legal action,
			 including preparing for or participating in any civil or criminal legal
			 proceeding related to or resulting from domestic violence, sexual assault, or
			 stalking.
					(c)SchedulingAn employee shall make a reasonable effort
			 to schedule a period of paid sick time under this Act in a manner that does not
			 unduly disrupt the operations of the employer.
			(d)Procedures
				(1)In
			 generalPaid sick time shall
			 be provided upon the oral or written request of an employee. Such request
			 shall—
					(A)include the expected duration of the period
			 of such time;
					(B)in a case in which the need for such period
			 of time is foreseeable at least 7 days in advance of such period, be provided
			 at least 7 days in advance of such period; and
					(C)otherwise, be provided as soon as
			 practicable after the employee is aware of the need for such period.
					(2)Certification in
			 general
					(A)Provision
						(i)In
			 generalSubject to
			 subparagraph (C), an employer may require that a request for paid sick time
			 under this section for a purpose described in paragraph (1), (2), or (3) of
			 subsection (b) be supported by a certification issued by the health care
			 provider of the eligible employee or of an individual described in subsection
			 (b)(3), as appropriate, if the period of such time covers more than 3
			 consecutive workdays.
						(ii)TimelinessThe employee shall provide a copy of such
			 certification to the employer in a timely manner, not later than 30 days after
			 the first day of the period of time. The employer shall not delay the
			 commencement of the period of time on the basis that the employer has not yet
			 received the certification.
						(B)Sufficient
			 certification
						(i)In
			 generalA certification
			 provided under subparagraph (A) shall be sufficient if it states—
							(I)the date on which the period of time will
			 be needed;
							(II)the probable duration of the period of
			 time;
							(III)the appropriate medical facts within the
			 knowledge of the health care provider regarding the condition involved, subject
			 to clause (ii); and
							(IV)(aa)for purposes of paid sick time under
			 subsection (b)(1), a statement that absence from work is medically
			 necessary;
								(bb)for purposes of such time under subsection
			 (b)(2), the dates on which testing for a medical diagnosis or care is expected
			 to be given and the duration of such testing or care; and
								(cc)for purposes of such time under subsection
			 (b)(3), in the case of time to care for someone who is not a child, a statement
			 that care is needed for an individual described in such subsection, and an
			 estimate of the amount of time that such care is needed for such
			 individual.
								(ii)LimitationIn issuing a certification under
			 subparagraph (A), a health care provider shall make reasonable efforts to limit
			 the medical facts described in clause (i)(III) that are disclosed in the
			 certification to the minimum necessary to establish a need for the employee to
			 utilize paid sick time.
						(C)RegulationsRegulations prescribed under section 13
			 shall specify the manner in which an employee who does not have health
			 insurance shall provide a certification for purposes of this paragraph.
					(D)Confidentiality
			 and nondisclosure
						(i)Protected health
			 informationNothing in this
			 Act shall be construed to require a health care provider to disclose
			 information in violation of section 1177 of the Social Security Act (42 U.S.C. 1320d–6) or the
			 regulations promulgated pursuant to section 264(c) of the Health Insurance
			 Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
						(ii)Health
			 information recordsIf an
			 employer possesses health information about an employee or an employee’s child,
			 parent, spouse or other individual described in subsection (b)(3), such
			 information shall—
							(I)be maintained on a separate form and in a
			 separate file from other personnel information;
							(II)be treated as a confidential medical
			 record; and
							(III)not be disclosed except to the affected
			 employee or with the permission of the affected employee.
							(3)Certification in
			 the case of domestic violence, sexual assault, or stalking
					(A)In
			 generalAn employer may require that a request for paid sick time
			 under this section for a purpose described in subsection (b)(4) be supported by
			 1 of the following forms of documentation:
						(i)A police report
			 indicating that the employee, or a member of the employee's family described in
			 subsection (b)(4), was a victim of domestic violence, sexual assault, or
			 stalking.
						(ii)A court order
			 protecting or separating the employee or a member of the employee's family
			 described in subsection (b)(4) from the perpetrator of an act of domestic
			 violence, sexual assault, or stalking, or other evidence from the court or
			 prosecuting attorney that the employee or a member of the employee's family
			 described in subsection (b)(4) has appeared in court or is scheduled to appear
			 in court in a proceeding related to domestic violence, sexual assault, or
			 stalking.
						(iii)Other
			 documentation signed by an employee or volunteer working for a victim services
			 organization, an attorney, a police officer, a medical professional, a social
			 worker, an antiviolence counselor, or a member of the clergy, affirming that
			 the employee or a member of the employee's family described in subsection
			 (b)(4) is a victim of domestic violence, sexual assault, or stalking.
						(B)RequirementsThe
			 requirements of paragraph (2) shall apply to certifications under this
			 paragraph, except that—
						(i)subclauses (III)
			 and (IV) of subparagraph (B)(i) and subparagraph (B)(ii) of such paragraph
			 shall not apply;
						(ii)the certification
			 shall state the reason that the leave is required with the facts to be
			 disclosed limited to the minimum necessary to establish a need for the employee
			 to be absent from work, and the employee shall not be required to explain the
			 details of the domestic violence, sexual assault, or stalking involved;
			 and
						(iii)with respect to
			 confidentiality under subparagraph (D) of such paragraph, any information
			 provided to the employer under this paragraph shall be confidential, except to
			 the extent that any disclosure of such information is—
							(I)requested or
			 consented to in writing by the employee; or
							(II)otherwise
			 required by applicable Federal or State law.
							6.Posting
			 requirement
			(a)In
			 generalEach employer shall
			 post and keep posted a notice, to be prepared or approved in accordance with
			 procedures specified in regulations prescribed under section 13, setting forth
			 excerpts from, or summaries of, the pertinent provisions of this Act
			 including—
				(1)information describing paid sick time
			 available to employees under this Act;
				(2)information pertaining to the filing of an
			 action under this Act;
				(3)the details of the notice requirement for a
			 foreseeable period of time under section 5(d)(1)(B); and
				(4)information that describes—
					(A)the protections that an employee has in
			 exercising rights under this Act; and
					(B)how the employee can contact the Secretary
			 (or other appropriate authority as described in section 8) if any of the rights
			 are violated.
					(b)LocationThe notice described under subsection (a)
			 shall be posted—
				(1)in conspicuous places on the premises of
			 the employer, where notices to employees (including applicants) are customarily
			 posted; or
				(2)in employee handbooks.
				(c)Violation;
			 penaltyAny employer who
			 willfully violates the posting requirements of this section shall be subject to
			 a civil fine in an amount not to exceed $100 for each separate offense.
			7.Prohibited
			 acts
			(a)Interference
			 with rights
				(1)Exercise of
			 rightsIt shall be unlawful
			 for any employer to interfere with, restrain, or deny the exercise of, or the
			 attempt to exercise, any right provided under this Act, including—
					(A)discharging or
			 discriminating against (including retaliating against) any individual,
			 including a job applicant, for exercising, or attempting to exercise, any right
			 provided under this Act;
					(B)using the taking
			 of paid sick time under this Act as a negative factor in an employment action,
			 such as hiring, promotion, or a disciplinary action; or
					(C)counting the paid
			 sick time under a no-fault attendance policy or any other absence control
			 policy.
					(2)DiscriminationIt shall be unlawful for any employer to
			 discharge or in any other manner discriminate against (including retaliating
			 against) any individual, including a job applicant, for opposing any practice
			 made unlawful by this Act.
				(b)Interference
			 with proceedings or inquiriesIt shall be unlawful for any person to
			 discharge or in any other manner discriminate against (including retaliating
			 against) any individual, including a job applicant, because such
			 individual—
				(1)has filed an action, or has instituted or
			 caused to be instituted any proceeding, under or related to this Act;
				(2)has given, or is about to give, any
			 information in connection with any inquiry or proceeding relating to any right
			 provided under this Act; or
				(3)has testified, or is about to testify, in
			 any inquiry or proceeding relating to any right provided under this Act.
				(c)ConstructionNothing in this section shall be construed
			 to state or imply that the scope of the activities prohibited by section 105 of
			 the Family and Medical Leave Act of 1993 (29 U.S.C. 2615) is less than the
			 scope of the activities prohibited by this section.
			8.Enforcement
			 authority
			(a)In
			 general
				(1)DefinitionIn this subsection:
					(A)the term employee means an
			 employee described in subparagraph (A) or (B) of section 4(3); and
					(B)the term employer means an
			 employer described in subclause (I) or (II) of section 4(4)(A)(i).
					(2)Investigative
			 authority
					(A)In
			 generalTo ensure compliance
			 with the provisions of this Act, or any regulation or order issued under this
			 Act, the Secretary shall have, subject to subparagraph (C), the investigative
			 authority provided under section 11(a) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 211(a)), with respect to employers, employees, and other individuals
			 affected.
					(B)Obligation to
			 keep and preserve recordsAn
			 employer shall make, keep, and preserve records pertaining to compliance with
			 this Act in accordance with section 11(c) of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 211(c)) and in accordance with regulations prescribed by the
			 Secretary.
					(C)Required
			 submissions generally limited to an annual basisThe Secretary shall not require, under the
			 authority of this paragraph, an employer to submit to the Secretary any books
			 or records more than once during any 12-month period, unless the Secretary has
			 reasonable cause to believe there may exist a violation of this Act or any
			 regulation or order issued pursuant to this Act, or is investigating a charge
			 pursuant to paragraph (4).
					(D)Subpoena
			 authorityFor the purposes of
			 any investigation provided for in this paragraph, the Secretary shall have the
			 subpoena authority provided for under section 9 of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 209).
					(3)Civil action by
			 employees or individuals
					(A)Right of
			 actionAn action to recover
			 the damages or equitable relief prescribed in subparagraph (B) may be
			 maintained against any employer in any Federal or State court of competent
			 jurisdiction by one or more employees or individuals or their representative
			 for and on behalf of—
						(i)the employees or individuals; or
						(ii)the employees or individuals and others
			 similarly situated.
						(B)LiabilityAny employer who violates section 7
			 (including a violation relating to rights provided under section 5) shall be
			 liable to any employee or individual affected—
						(i)for damages equal to—
							(I)the amount of—
								(aa)any wages, salary, employment benefits, or
			 other compensation denied or lost by reason of the violation; or
								(bb)in a case in which wages, salary,
			 employment benefits, or other compensation have not been denied or lost, any
			 actual monetary losses sustained as a direct result of the violation up to a
			 sum equal to 56 hours of wages or salary for the employee or individual;
								(II)the interest on the amount described in
			 subclause (I) calculated at the prevailing rate; and
							(III)an additional amount as liquidated damages;
			 and
							(ii)for such equitable relief as may be
			 appropriate, including employment, reinstatement, and promotion.
						(C)Fees and
			 costsThe court in an action
			 under this paragraph shall, in addition to any judgment awarded to the
			 plaintiff, allow a reasonable attorney’s fee, reasonable expert witness fees,
			 and other costs of the action to be paid by the defendant.
					(4)Action by the
			 Secretary
					(A)Administrative
			 actionThe Secretary shall
			 receive, investigate, and attempt to resolve complaints of violations of
			 section 7 (including a violation relating to rights provided under section 5)
			 in the same manner that the Secretary receives, investigates, and attempts to
			 resolve complaints of violations of sections 6 and 7 of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 206 and 207).
					(B)Civil
			 actionThe Secretary may
			 bring an action in any court of competent jurisdiction to recover the damages
			 described in paragraph (3)(B)(i).
					(C)Sums
			 recoveredAny sums recovered
			 by the Secretary pursuant to subparagraph (B) shall be held in a special
			 deposit account and shall be paid, on order of the Secretary, directly to each
			 employee or individual affected. Any such sums not paid to an employee or
			 individual affected because of inability to do so within a period of 3 years
			 shall be deposited into the Treasury of the United States as miscellaneous
			 receipts.
					(5)Limitation
					(A)In
			 generalExcept as provided in
			 subparagraph (B), an action may be brought under paragraph (3), (4), or (6) not
			 later than 2 years after the date of the last event constituting the alleged
			 violation for which the action is brought.
					(B)Willful
			 violationIn the case of an
			 action brought for a willful violation of section 7 (including a willful
			 violation relating to rights provided under section 5), such action may be
			 brought within 3 years of the date of the last event constituting the alleged
			 violation for which such action is brought.
					(C)CommencementIn determining when an action is commenced
			 under paragraph (3), (4), or (6) for the purposes of this paragraph, it shall
			 be considered to be commenced on the date when the complaint is filed.
					(6)Action for
			 injunction by SecretaryThe
			 district courts of the United States shall have jurisdiction, for cause shown,
			 in an action brought by the Secretary—
					(A)to restrain violations of section 7
			 (including a violation relating to rights provided under section 5), including
			 the restraint of any withholding of payment of wages, salary, employment
			 benefits, or other compensation, plus interest, found by the court to be due to
			 employees or individuals eligible under this Act; or
					(B)to award such other equitable relief as may
			 be appropriate, including employment, reinstatement, and promotion.
					(7)Solicitor of
			 LaborThe Solicitor of Labor
			 may appear for and represent the Secretary on any litigation brought under
			 paragraph (4) or (6).
				(8)Government
			 Accountability Office and Library of CongressNotwithstanding any other provision of this
			 subsection, in the case of the Government Accountability Office and the Library
			 of Congress, the authority of the Secretary of Labor under this subsection
			 shall be exercised respectively by the Comptroller General of the United States
			 and the Librarian of Congress.
				(b)Employees
			 covered by Congressional Accountability Act of 1995The powers, remedies, and procedures
			 provided in the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et
			 seq.) to the Board (as defined in section 101 of that Act (2 U.S.C. 1301)), or
			 any person, alleging a violation of section 202(a)(1) of that Act (2 U.S.C.
			 1312(a)(1)) shall be the powers, remedies, and procedures this Act provides to
			 that Board, or any person, alleging an unlawful employment practice in
			 violation of this Act against an employee described in section 4(3)(C).
			(c)Employees
			 covered by chapter 5 of title
			 3, United States CodeThe powers, remedies, and procedures
			 provided in chapter 5 of title 3, United States Code, to the President, the
			 Merit Systems Protection Board, or any person, alleging a violation of section
			 412(a)(1) of that title, shall be the powers, remedies, and procedures this Act
			 provides to the President, that Board, or any person, respectively, alleging an
			 unlawful employment practice in violation of this Act against an employee
			 described in section 4(3)(D).
			(d)Employees
			 covered by chapter 63 of title
			 5, United States CodeThe powers, remedies, and procedures
			 provided in title 5, United States Code, to an employing agency, provided in
			 chapter 12 of that title to the Merit Systems Protection Board, or provided in
			 that title to any person, alleging a violation of chapter 63 of that title,
			 shall be the powers, remedies, and procedures this Act provides to that agency,
			 that Board, or any person, respectively, alleging an unlawful employment
			 practice in violation of this Act against an employee described in section
			 4(3)(E).
			(e)Remedies for
			 State employees
				(1)Waiver of
			 sovereign immunityA State's receipt or use of Federal financial
			 assistance for any program or activity of a State shall constitute a waiver of
			 sovereign immunity, under the 11th amendment to the Constitution or otherwise,
			 to a suit brought by an employee of that program or activity under this Act for
			 equitable, legal, or other relief authorized under this Act.
				(2)Official
			 capacityAn official of a State may be sued in the official
			 capacity of the official by any employee who has complied with the procedures
			 under subsection (a)(3), for injunctive relief that is authorized under this
			 Act. In such a suit the court may award to the prevailing party those costs
			 authorized by section 722 of the Revised Statutes (42 U.S.C. 1988).
				(3)ApplicabilityWith
			 respect to a particular program or activity, paragraph (1) applies to conduct
			 occurring on or after the day, after the date of enactment of this Act, on
			 which a State first receives or uses Federal financial assistance for that
			 program or activity.
				(4)Definition of
			 program or activityIn this subsection, the term program or
			 activity has the meaning given the term in section 606 of the Civil
			 Rights Act of 1964 (42 U.S.C. 2000d–4a).
				9.Collection of
			 data on paid sick time and further study
			(a)Compilation of
			 informationEffective 90 days after the date of enactment of this
			 Act, the Commissioner of Labor Statistics shall annually compile information on
			 the following:
				(1)The number of
			 employees who used paid sick time.
				(2)The number of
			 hours of paid sick time used.
				(3)The number of
			 employees who used paid sick time for absences necessary due to domestic
			 violence, sexual assault, or stalking.
				(4)The demographic
			 characteristics of employees who were eligible for and who used paid sick
			 time.
				(b)GAO
			 study
				(1)In
			 generalThe Comptroller
			 General of the United States shall annually conduct a study to determine the
			 following:
					(A)(i)The number of days employees used paid sick
			 time and the reasons for the use.
						(ii)The number of employees who used the paid
			 sick time for periods of time covering more than 3 consecutive workdays.
						(B)The cost and benefits to employers of
			 implementing the paid sick time policies.
					(C)The cost to employees of providing
			 certification to obtain the paid sick time.
					(D)The benefits of the paid sick time to
			 employees and their family members, including effects on employees' ability to
			 care for their family members or to provide for their own health needs.
					(E)Whether the paid sick time affected
			 employees' ability to sustain an adequate income while meeting needs of the
			 employees and their family members.
					(F)Whether employers who administered paid
			 sick time policies prior to the date of enactment of this Act were affected by
			 the provisions of this Act.
					(G)Whether other types of leave were affected
			 by this Act.
					(H)Whether paid sick time affected retention
			 and turnover and costs of presenteeism.
					(I)Whether the paid sick time increased the
			 use of less costly preventive medical care and lowered the use of emergency
			 room care.
					(J)Whether the paid sick time reduced the
			 number of children sent to school when the children were sick.
					(2)Aggregating
			 dataThe data collected under
			 subparagraphs (A) and (D) of paragraph (1) shall be aggregated by gender, race,
			 disability, earnings level, age, marital status, family type, including
			 parental status, and industry.
				(3)Reports
					(A)In
			 generalNot later than 18
			 months after the date of enactment of this Act, the Comptroller General of the
			 United States shall prepare and submit a report to the appropriate committees
			 of Congress concerning the results of the study conducted pursuant to paragraph
			 (1) and the data aggregated under paragraph (2).
					(B)Followup
			 reportNot later than 5 years
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall prepare and submit a followup report to the appropriate committees
			 of Congress concerning the results of the study conducted pursuant to paragraph
			 (1) and the data aggregated under paragraph (2).
					10.Effect on other
			 laws
			(a)Federal and
			 State antidiscrimination lawsNothing in this Act shall be construed to
			 modify or affect any Federal or State law prohibiting discrimination on the
			 basis of race, religion, color, national origin, sex, age, or
			 disability.
			(b)State and local
			 lawsNothing in this Act
			 shall be construed to supersede (including preempting) any provision of any
			 State or local law that provides greater paid sick time or leave rights
			 (including greater paid sick time or leave, or greater coverage of those
			 eligible for paid sick time or leave) than the rights established under this
			 Act.
			11.Effect on existing
			 employment benefits
			(a)More
			 protectiveNothing in this
			 Act shall be construed to diminish the obligation of an employer to comply with
			 any contract, collective bargaining agreement, or any employment benefit
			 program or plan that provides greater paid sick leave or other leave rights to
			 employees or individuals than the rights established under this Act.
			(b)Less
			 protectiveThe rights
			 established for employees under this Act shall not be diminished by any
			 contract, collective bargaining agreement, or any employment benefit program or
			 plan.
			12.Encouragement of more
			 generous leave policiesNothing in this Act shall be construed to
			 discourage employers from adopting or retaining leave policies more generous
			 than policies that comply with the requirements of this Act.
		13.Regulations
			(a)In
			 general
				(1)AuthorityExcept as provided in paragraph (2), not
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall prescribe such regulations as are necessary to carry out this Act with
			 respect to employees described in subparagraph (A) or (B) of section 4(3) and
			 other individuals affected by employers described in subclause (I) or (II) of
			 section 4(4)(A)(i).
				(2)Government
			 Accountability Office; Library of CongressThe Comptroller General of the United
			 States and the Librarian of Congress shall prescribe the regulations with
			 respect to employees of the Government Accountability Office and the Library of
			 Congress, respectively and other individuals affected by the Comptroller
			 General of the United States and the Librarian of Congress,
			 respectively.
				(b)Employees
			 covered by Congressional Accountability Act of 1995
				(1)AuthorityNot later than 120 days after the date of
			 enactment of this Act, the Board of Directors of the Office of Compliance shall
			 prescribe (in accordance with section 304 of the Congressional Accountability
			 Act of 1995 (2 U.S.C. 1384)) such regulations as are necessary to carry out
			 this Act with respect to employees described in section 4(3)(C) and other
			 individuals affected by employers described in section 4(4)(A)(i)(III).
				(2)Agency
			 regulationsThe regulations
			 prescribed under paragraph (1) shall be the same as substantive regulations
			 promulgated by the Secretary to carry out this Act except insofar as the Board
			 may determine, for good cause shown and stated together with the regulations
			 prescribed under paragraph (1), that a modification of such regulations would
			 be more effective for the implementation of the rights and protections involved
			 under this section.
				(c)Employees
			 covered by chapter 5 of title
			 3, United States Code
				(1)AuthorityNot later than 120 days after the date of
			 enactment of this Act, the President (or the designee of the President) shall
			 prescribe such regulations as are necessary to carry out this Act with respect
			 to employees described in section 4(3)(D) and other individuals affected by
			 employers described in section 4(4)(A)(i)(IV).
				(2)Agency
			 regulationsThe regulations
			 prescribed under paragraph (1) shall be the same as substantive regulations
			 promulgated by the Secretary to carry out this Act except insofar as the
			 President (or designee) may determine, for good cause shown and stated together
			 with the regulations prescribed under paragraph (1), that a modification of
			 such regulations would be more effective for the implementation of the rights
			 and protections involved under this section.
				(d)Employees
			 covered by chapter 63 of title
			 5, United States Code
				(1)AuthorityNot later than 120 days after the date of
			 enactment of this Act, the Director of the Office of Personnel Management shall
			 prescribe such regulations as are necessary to carry out this Act with respect
			 to employees described in section 4(3)(E) and other individuals affected by
			 employers described in section 4(4)(A)(i)(V).
				(2)Agency
			 regulationsThe regulations
			 prescribed under paragraph (1) shall be the same as substantive regulations
			 promulgated by the Secretary to carry out this Act except insofar as the
			 Director may determine, for good cause shown and stated together with the
			 regulations prescribed under paragraph (1), that a modification of such
			 regulations would be more effective for the implementation of the rights and
			 protections involved under this section.
				14.Effective
			 dates
			(a)Effective
			 dateThis Act shall take
			 effect 6 months after the date of issuance of regulations under section
			 13(a)(1).
			(b)Collective
			 bargaining agreementsIn the
			 case of a collective bargaining agreement in effect on the effective date
			 prescribed by subsection (a), this Act shall take effect on the earlier
			 of—
				(1)the date of the termination of such
			 agreement; or
				(2)the date that occurs 18 months after the
			 date of issuance of regulations under section 13(a)(1).
				
